Judgment reversed, with costs to the appellant. Order of reference vacated, with leave to the parties to proceed before a new referee, or, if they so elect, to have the validity of the claim determined upon the final accounting before the surrogate. The judgment appealed from is reversed upon the following grounds : First, that the evidence is not of the clear and convincing character-necessary to establish claims of this, nature; second, that the referee erred in admitting evidence of alleged statements and declarations of Charles Terry; and, third, that the referee erred in admitting evidence of personal transactions between the claimant and Henry Terry, deceased. Jenks, Burr, Rich and Carr, JJ., concurred; Hirschberg, P, J., dissented.